Action on behalf of an infant to recover damages for personal injuries suffered as the result of the alleged negligent construction and maintenance of the pavement in a public school yard. Judgment, entered on the verdict of a jury in favor of the plaintiff, as resettled, reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. There is no proof of faulty construction of the pavement nor was there any actionable negligence shown on the part of the appellant. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.